Citation Nr: 1536204	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-45 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left temporal mandibular joint disorder from December 20, 2007, to November 15, 2010; a disability rating in excess of 30 percent from November 16, 2010, to February 27, 2011; a disability rating in excess of 20 percent from February 28, 2011, to November 25, 2012; and a disability rating in 0excess of 30 percent on and after November 26, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015, the Veteran testified before the undersigned at a video conference hearing.  A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In September 2008, the Veteran underwent VA examination in connection with his claim.  At the June 2015 Board hearing, the Veteran testified that his service-connected left temporal mandibular joint disorder had worsened since the VA examination.  Specifically, he reported worsening symptoms of clicking and popping as well as a loose tooth.  In addition, the Veteran testified that he could no longer open his mouth as wide.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  Upon review, the Board finds the evidence indicates that the Veteran's service-connected left temporal mandibular joint disorder has worsened in severity since the September 2008 VA examination.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected disability.

Additionally, the Veteran indicated in a December 2007 written statement that he had received treatment from a private physician, Dr. M. Goins, III.  However, the record only contains a December 2007 letter from Dr. Goins.  Here, the Board finds VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  As the record does not show that the RO has attempted to obtain these private treatment records, the Board finds remand is warranted to obtain any outstanding private treatment records identified by the Veteran.  

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from May 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private treatment records as identified by the Veteran, to include records from Dr. M. Goins, III.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claim will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim may be re-adjudicated.

2. Obtain and associate with the record all VA treatment records for the Veteran dated from May 2013 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Then, schedule the Veteran for a VA dental examination to determine the current nature and severity of his service-connected left temporal mandibular joint disorder.  The electronic file, to include a copy of this Remand, must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The AOJ must ensure that all development instructions have been complied with.  If any instruction has not been substantially complied with, corrective action must be undertaken prior to returning the case to the Board.

6.  After completing the above development, re-adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




